                                                           Case 2:18-cv-01919-RFB-DJA Document 105 Filed 05/06/21 Page 1 of 3



                                                       1   Amy F. Sorenson, Esq.
                                                           Nevada Bar No. 12495
                                                       2   Blakeley E. Griffith, Esq.
                                                           Nevada Bar No. 12386
                                                       3   Holly E. Cheong, Esq.
                                                           Nevada Bar No. 11936
                                                       4   SNELL & WILMER L.L.P.
                                                       5   3883 Howard Hughes Pkwy, #1100
                                                           Las Vegas, Nevada 89169
                                                       6   Telephone: 702-784-5200
                                                           Facsimile: 702-784-5252
                                                       7          Email: asorenson@swlaw.com
                                                                         bgriffith@swlaw.com
                                                       8                 hcheong@swlaw.com
                                                       9    Attorneys for Defendant Bank of America, N.A.
                                                      10                                 UNITED STATES DISTRICT COURT
                                                      11                                         DISTRICT OF NEVADA
                                                      12
             3883 Howard Hughes Parkway, Suite 1100




                                                           RICHARD ZEITLIN, ADVANCED                         Case No.: 2:18-cv-01919-RFB-CWH
                                                                                                                                         DJA
                                                           TELEPHONY CONSULTANTS, MRZ
Snell & Wilmer




                                                      13
                    Las Vegas, Nev ada 89169




                                                           MANAGEMENT, LLC, DONOR                            STIPULATION AND ORDER TO
                                                           RELATIONS, LLC, TPFE, INC., AMERICAN              EXTEND RESPONSE DEADLINE FOR
                         LAW OFFICES

                         702-784--5200




                                                      14
                                                           TECHNOLOGY SERVICES, COMPLIANCE                   PLAINTIFFS’ SECOND MOTION TO
                               L.L.P.




                                                      15   CONSULTANTS, CHROME BUILDERS                      COMPEL DISCOVERY AND FOR
                                                           CONSTRUCTION, INC., and UNIFIED                   SANCTIONS TO JUNE 4, 2021
                                                      16   DATA SERVICES,
                                                                                                             (FIRST REQUEST)
                                                      17                           Plaintiffs,

                                                      18   v.

                                                      19   BANK OF AMERICA, N.A., and JOHN and
                                                           JANE DOES 1-100,
                                                      20
                                                                                   Defendants.
                                                      21

                                                      22             Pursuant to Local Rules IA 6-1 and 7-1, Plaintiffs Richard Zeitlin; Advanced Telephony

                                                      23   Consultants; MRZ Management, LLC; Donor Relations, LLC; TPFE, Inc.; American Technology

                                                      24   Services; Compliance Consultants; Chrome Builders Construction, Inc.; and Unified Data

                                                      25   Services (the “Plaintiffs”) and Defendant Bank of America, N.A. (“BANA”), by and through their

                                                      26   respective undersigned counsel of record, submit this Stipulation and Proposed Order for a 16-

                                                      27   day extension of BANA’s deadline to file its response to Plaintiffs’ Second Motion to Compel

                                                      28   Discovery and For Sanctions (ECF No. 104) (the “Motion”) from May 19, 2021, BANA’s current



                                                           4834-8151-2168
                                                           Case 2:18-cv-01919-RFB-DJA Document 105 Filed 05/06/21 Page 2 of 3



                                                       1   deadline to respond pursuant to Local Rule 7-2(b), to June 4, 2021. Plaintiffs’ Motion was filed,

                                                       2   along with a Motion to Seal, on May 5, 2021. [ECF Nos. 102, 104.]

                                                       3             This is the Parties’ first request for an extension of BANA’s time to file it response to the

                                                       4   Motion and is not intended to cause any delay or prejudice to any party. The reason for the

                                                       5   extension is to give BANA time to evaluate and respond to the arguments set forth in the Motion.

                                                       6             IT IS HEREBY STIPULATED AND AGREED by and between the Parties that the time

                                                       7   for BANA to file its response to the Motion is extended to and through June 4, 2021.

                                                       8   IT IS SO STIPULATED.
                                                       9
                                                           Dated: May 6, 2021                                  Dated: May 6, 2021
                                                      10
                                                           THE BERNHOFT LAW FIRM, S.C.                         SNELL & WILMER L.L.P.
                                                      11
                                                             /s/ Daniel James Treuden                           /s/ Holly E. Cheong
                                                      12
                                                           Robert G. Bernhoft, Esq.                            Amy F. Sorenson, Esq.
             3883 Howard Hughes Parkway, Suite 1100




                                                           Admitted Pro Hac Vice                               Nevada Bar No. 12495
Snell & Wilmer




                                                      13
                    Las Vegas, Nev ada 89169




                                                           Wisconsin Bar No. 1032777                           Blakeley E. Griffith, Esq.
                                                                                                               Nevada Bar No. 12386
                         LAW OFFICES

                         702-784--5200




                                                      14   Thomas E. Kimble, Esq.
                                                                                                               Holly E. Cheong, Esq.
                               L.L.P.




                                                           Admitted Pro Hac Vice
                                                      15   Illinois Bar No. 6257935                            Nevada Bar No. 11936
                                                           Daniel James Treuden, Esq.                          3883 Howard Hughes Parkway, Suite 1100
                                                      16                                                       Las Vegas, NV 89169
                                                           Wisconsin Bar No. 1052766
                                                      17   1402 E. Cesar Chavez Street
                                                           Austin, Texas 78702                                 Attorneys for Defendant Bank of America,
                                                      18                                                       N.A.
                                                           Joel F. Hansen, Esq.
                                                      19   Nevada Bar No. 1876
                                                      20   Hansen & Hansen, LLC
                                                           9030 W. Cheyenne Avenue, #210
                                                      21   Las Vegas, Nevada 89129

                                                      22   Attorneys for Plaintiffs
                                                      23

                                                      24                                                           IT IS SO ORDERED.
                                                      25                                                           ____________________________________
                                                      26                                                           UNITED STATES MAGISTRATE JUDGE
                                                                                                                           May 7, 2021
                                                                                                                   DATED: ____________________________
                                                      27

                                                      28

                                                                                                             -2-
                                                           4834-8151-2168
                                                           Case 2:18-cv-01919-RFB-DJA Document 105 Filed 05/06/21 Page 3 of 3



                                                       1                                    CERTIFICATE OF SERVICE

                                                       2             I hereby certify that on this date, I electronically filed the foregoing STIPULATION
                                                       3   AND ORDER TO EXTEND RESPONSE DEADLINE FOR PLAINTIFFS’ SECOND
                                                       4   MOTION TO COMPEL DISCOVERY AND FOR SANCTIONS TO JUNE 4, 2021 (FIRST
                                                       5   REQUEST) with the Clerk of the Court for the U. S. District Court, District of Nevada by using
                                                       6   the Court’s CM/ECF system. Participants in the case who are registered CM/ECF users will be
                                                       7   served by the CM/ECF system.
                                                       8             DATED: May 6, 2021
                                                       9
                                                                                                        /s/Gaylene Kim-Mistrille
                                                      10                                               An Employee of Snell & Wilmer L.L.P.

                                                      11

                                                      12
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13
                    Las Vegas, Nev ada 89169
                         LAW OFFICES

                         702-784--5200




                                                      14
                               L.L.P.




                                                      15

                                                      16

                                                      17

                                                      18

                                                      19

                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                         -3-
                                                           4834-8151-2168
